1                                 UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3                                                  ***
4    GLADYS PEREZ,                                          Case No. 2:14-cv-02087-APG-PAL
5                                         Petitioner,                       ORDER
            v.
6
     STATE OF NEVADA, et al.,
7
                                       Respondents.
8

9
10          Petitioner Gladys Perez’s motion for extension of time (ECF No. 93) is granted in part.
11   Perez will have 30 days from either a court order denying her motion for discovery or from the
12   close of any discovery granted to file an opposition to the respondents’ motion to dismiss.
13           DATED THIS 7th day of April, 2019.
14

15                                                            ANDREW P. GORDON
                                                              UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27
28                                                      1
